





COMMITMENT INCREASE AGREEMENT
This Commitment Increase Agreement (this “Agreement”), dated as of September 15,
2016 (effective as provided herein), is entered into among BG STAFFING, INC., a
Delaware corporation (the “Borrower”), the lender listed on the signature pages
hereof as Lender (the “Lender”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Swing Line Lender (the “Administrative Agent”).
BACKGROUND
A.The Borrower, the Lender and the Administrative Agent are parties to that
certain Credit Agreement, dated as of August 21, 2015 (the “Credit Agreement”;
capitalized terms used herein and not defined herein shall have the meanings
given them in the Credit Agreement).
B.    Pursuant to Section 2.8 of the Credit Agreement, the Borrower has
requested an increase in the Commitment of the Lender to $35,000,000. Such
increase in such Commitment is to become effective on the date that the
conditions to effectiveness set forth in Section 4 of this Agreement are
satisfied (the “Increase Effective Date”).
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Lender and
the Administrative Agent covenant and agree as follows:
1.    COMMITMENT INCREASE. On the Increase Effective Date and subject to the
satisfaction of the conditions to effectiveness set forth in Section 4 of this
Agreement, the Lender agrees to increase its Commitment to $35,000,000.
2.    SCHEDULE 2.1. As of the Increase Effective Date and subject to the
satisfaction of the conditions to effectiveness set forth in Section 4 of this
Agreement, (a) Schedule 2.1 to the Credit Agreement shall be replaced by the
form of Schedule 2.1 to this Agreement and (b) the Commitment and Applicable
Percentage of the Lender shall be in the amount and percentage set forth on such
Schedule 2.1.
3.    REPRESENTATIONS AND WARRANTIES. By its execution and delivery hereof, the
Borrower represents and warrants that, as of the date hereof, and after giving
effect to the increase in the Commitment provided for in this Agreement:
(a)    (i) the Borrower has full power and authority to execute and deliver this
Agreement and the Revolving Credit Note payable to the Lender in the amount of
its Commitment as increased by this Agreement (collectively, the “Replacement
Note”; which Replacement Note will be issued in substitution of, and replacement
for, the Revolving Credit Note issued on the Closing Date and in substantially
the form thereof), (ii) this Agreement and the Replacement Note have been duly
executed and delivered by the Borrower and (iii) this Agreement, the Replacement
Note, and the Credit Agreement, as modified hereby, constitute the legal, valid
and binding obligations of the Borrower, enforceable in accordance with their
respective terms, except as enforceability may be





--------------------------------------------------------------------------------





limited by applicable Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law);
(b)    neither the execution, delivery and performance of this Agreement, the
Replacement Note or the Credit Agreement, as modified hereby, nor the
consummation of any transactions contemplated herein or therein, will violate or
contravene any Law or conflict with any Organization Documents of the Borrower,
or any document evidencing any agreement to which the Borrower is a party, or
any order, injunction, writ or decree of any Governmental Authority to which the
Borrower or its Property is subject; and
(c)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for the execution, delivery or performance by the Borrower, of this
Agreement or the Replacement Note.
4.    CONDITIONS TO EFFECTIVENESS. This Agreement shall be effective as of the
date of the satisfaction or completion of the following:
(a)    the Administrative Agent shall have received counterparts of this
Agreement executed by the Lender;
(b)    the Administrative Agent shall have received counterparts of this
Agreement executed by the Borrower;
(c)    the Administrative Agent shall have received from the Borrower the duly
executed Replacement Note; and
(d)    the Administrative Agent shall have received the certificate of the
Borrower required by Section 2.8(e) of the Credit Agreement, together with the
resolutions required therein.
5.    REFERENCE TO THE CREDIT AGREEMENT.
(a)    Upon the effectiveness of this Agreement, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as modified hereby. This Agreement
shall be a Loan Document.
(b)    The Credit Agreement, as modified herein, shall remain in full force and
effect and is hereby ratified and confirmed.
6.    GUARANTOR’S ACKNOWLEDGMENT. By signing below, each of the Guarantors that
has executed the Guaranty (a) acknowledges, consents and agrees to the
execution, delivery and performance by the Borrower of this Agreement,
(b) acknowledges and agrees that (i) its obligations in respect of the Guaranty
are not released, diminished, waived, modified, impaired or affected in any
manner by this Agreement, or any of the provisions contemplated herein, and
(ii) the Guarantied Obligations (as defined in the Guaranty) include the
Commitment, as increased by this Agreement, (c) ratifies and confirms its
obligations under the Guaranty and (d) acknowledges and agrees that it has no
claim or offsets against, or defenses or counterclaims to, the Guaranty.


2



--------------------------------------------------------------------------------





7.    COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
reasonable and documented costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Agreement and the other instruments and documents to be delivered hereunder
(including the reasonable and documented fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto).
8.    EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
For purposes of this Agreement, a counterpart hereof (or signature page thereto)
signed and transmitted by any Person party hereto to the Administrative Agent
(or its counsel) by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) is to be treated as an original. The signature of such Person thereon,
for purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.
9.    GOVERNING LAW; BINDING EFFECT. This Agreement shall be deemed to be a
contract made under and governed by and continued in accordance with the
internal laws of the State of Texas (without reference to applicable rules of
conflicts of Laws), provided that each party shall retain all rights arising
under federal law. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns.
10.    HEADINGS. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
11.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS MODIFIED BY THIS AGREEMENT,
AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK







3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.
BG STAFFING, INC.






By:        /s/ L. Allen Baker, Jr.        
Name:    L. Allen Baker, Jr.    
Title:    President and Chief Executive Officer


ACKNOWLEDGED AND AGREED:
BG PERSONNEL, LP

By:    BG Staffing, LLC, its General Partner


By:    BG Staffing, Inc., its Sole Member




By:        /s/ L. Allen Baker, Jr.        
L. Allen Baker, Jr.
President and Chief Executive Office
BG STAFFING, LLC


By:    BG Staffing, Inc., its Sole Member




By:        /s/ L. Allen Baker, Jr.        
L. Allen Baker, Jr.
President and Chief Executive Officer


B G STAFF SERVICES, INC.


By:        /s/ L. Allen Baker, Jr.        
L. Allen Baker, Jr.
President and Chief Executive Officer


BG FINANCE AND ACCOUNTING, INC.



By:        /s/ L. Allen Baker, Jr.        
L. Allen Baker, Jr.
President and Chief Executive Officer




Signature Page to Commitment Increase Agreement



--------------------------------------------------------------------------------





TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as Administrative Agent






By:        /s/ Richard L. Rodgers    
Name:        Richard L. Rodgers    
Title:        EVP            






Signature Page to Commitment Increase Agreement



--------------------------------------------------------------------------------





TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender






By:        /s/ Richard L. Rodgers    
Name:        Richard L. Rodgers    
Title:        EVP            










Signature Page to Commitment Increase Agreement



--------------------------------------------------------------------------------






SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
$35,000,000.00
100.00%
Total
$35,000,000.00
100.00%









Schedule 2.1

